Case 1:20-cv-10953-PKC Document 8 Filed 04/16/21 Pagel of3

 

 

aati . .
Tite
chprle SUPPL y ¢
JAMES E. IGHNSON THE CITY OF New YorK fA EL. eas a NELSON R. LEESE
Corporation Counsel : ~ ft Senior Counsel
LAW DEPARTMENT sé ¥¢ Ost Tek: (46) 98-9682
NEW YORK. NY 10007 li Z he we fe ae nleese@law.nye.gov
THe
F
* April 16,2021 4 Pese &
BY ECF aTTEr 2 oa
Honorable P. Kevin Castel 69 , oF A Ke a e AAC Tt Ow
United States District Judge 9 § "fe nN DE er
United States District Court ( 06 ey - DIS MES
Southern District of New York We 3 PREF ubice # eR
500 Pearl Street wii pe ne 2 OF VED
New York, NY 10007 Pure * EK fe
Re: James Matthews v. The City of New York, et al., ep ue i Lb,
No. 20CV10953 (PKC) bag BRUCE
Your Honor: CC Ow Pe VE?

Ad TOO enog

Iam a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
the City of New York, and the attorney assigned to represent defendant the City of New York Jul y
(“City”) in the above-referenced mater write to respectfully request that the Court compel
plaintiff to provide the Office of the Cofporation Counsel, by April 30, 2021, with properly
executed authorizations, specifically: (1) a release pursuant to NY CPL § 160.50 regarding the le
underlying arrest which plaintiff Matthews claims resulted in his apprehension by the New York
City Police Department and detention at Queens Central Booking; and (2) a HIPAA compliant Y 4
release regarding any medical treatment plaintiff Matthews received during his entire period ot epenieed"
detention by the City of New York as well as in connection with his allegation of physical injury
from the underlying incident. Also, in light of the delay occasioned by plaintiff failing to provide ant
the requested releases, the City respectfully requests the time to respond to the complaint be 4.002!
extended from the present deadline—May 3, 2021—until sixty (60) days after plaintiff provides #~
all of the above-described executed releases.|The undersigned has made several attempts to ¢*
confer with plaintiff's counsel on this issue in good faith before secking the Court’s mtervention; L pean daar
however, to date, plaintiff's counsel has not provided the requested releases and has advised the ;
undersigned that he is unable to make direct contact with his client. The next scheduled fi dD.
conference in this case is before Your Honor on July 2, 2021 at 2:00 p.m. (ECF No. 3.)

OL IEHE® |...
A. Background eg Ysb>

By way of background, plaintiff James Matthews alleges that his federal civil
rights were violated by the City of New York as well as New York City Police Department and
Department of Correction members of service while Mr. Matthews was detained at Queens
Central Booking and Riker’s Island. Specifically, the plamtiff asserts federal claims sounding in

 
Case 1:20-cv-10953-PKC Document 8 Filed 04/16/21 Page 2 of 3

excessive force and denial of adequate medical care. Plaintiff also asserts a claim against the
City of New York pursuant to Monell vy. Department of Social Services, 436 U.S. 658 (1978).

On February 24, 2021, the City moved for, inter alia, an enlargement of time to
respond to the complaint until May 3, 2021. (ECF No. 6.) In its motion for enlargement, the City
noted that one of the reasons for the enlargement of time was so that it could obtain a CPL
§ 160.50 release and HIPAA compliant releases from plaintiff in order to comply with its
Rule 11 obligations to investigate plaintiff's allegations prior to responding to the complaint.
(id.) The City indicated that these releases had previously been requested from plaintiff but none
had been received. (/d.)!_ As noted in that motion, the City conferred with plaintiff's counsel by
phone and plaintiff's counsel agreed to provide those items in short order. (/d.) On February 24,
2021, the Court granted the City’s motion. (ECF No. 7.) The undersigned followed up with
plaintiff's counsel by email on March 22, 2021 (again attaching blank copies of the requested
releases) and March 31, 2021 requesting a CPL § 160.50 release and HIPAA complaint releases.
The undersigned also conferred with plaintiff's counsel by phone on March 30, 2021 on this
topic at which time plaintiff's counsel informed the undersigned that he had not had direct
contact with his client for some time. On April 1, 2021, plaintiffs counsel emailed the
undersigned and stated, in sum and substance, that he had contacted his client’s criminal defense
attorney in the state of Michigan, but that he had not yet established direct contact with his client.
In that email, plaintiff's counsel further stated that he was informed that his client was in the
hospital, but that he would obtain releases after his client called him back. On April 13, 2021,
the undersigned emailed plaintiff's. counsel a draft copy of this letter. Since that time, the
undersigned has not received the requested releases from plaintiff's counsel. The City can only
interpret these events as an inability to contact the plainttif to execute the requested releases.

In order to properly investigate plaintiff's claims, this Office needs access to any
underlying police records—likely in order to identify John Doe officers—which may be sealed
pursuant to CPL § 160.50 since plaintiff clatms that officers involved in his apprehension used
excessive force against him. (Complaint, ECF No. 1 16.) More importantly, however, this
Office also needs access to plaintiff’s medical treatment records, if any exist, as plaintiff claims
he suffered injuries as a result of that alleged force. (Vd. {| 16-20.) Moreover, on information and
belief, plaintiff's physical condition would have been evaluated by medical personnel on
multiple occasions, including but not limited to, as he was received at Queens Central Booking
and Rikers Island, as well as throughout his time incarcerated at Rikers Island. (See id. at {| 20)
(alleging Officer Sanchez intervened to get plaintiff medical treatment.)

B. The Court Should Compel Plaintiffs to Provide the Necessary Releases

As a preliminary matter, in lawsuits against the City of New York that are subject
to Local Civil Rule 83.10 (“the PLAN”), plaintiffs are required as a matter of course to provide
executed 160.50 releases and HIPAA compliant releases when serving their complaint on the
City. See Local Civ. R. 83.10(1)(b). Even im non-PLAN cases-—such as this one—courts have
consistently held that production of a § 160.50 release is not considered discovery, and should be
produced prior to defendant’s answer, where the piaintiff is challenging their underlying arrest.

 

' Blank CPL § 160.50 and HIPAA releases were first sent to plaintiff’s counsel by both US Mail
and email on or about February 23, 2021.

-2-

 
Case 1:20-cv-10953-PKC Document 8 Filed 04/16/21 Page 3 of 3

See Cabble v, Rollieson, No. 04 Civ. 9413 (FM), 2006 U.S. Dist. LEXIS 7385, at *24-25
(S.D.N.Y. Feb. 26, 2006) (a request for a 160.50 release is not considered a discovery request,
and merely grants the City access to its own records); see also Green v. Montgomery, 43 F.
Supp. 2d 239, 244 (E.D.N.Y. 1999) (discussing implied waiver of confidentiality). Although the
plaintiff is not challenging the legality of his arrest in this lawsuit, the reasons justifying the
pre-answer production of a 160.50 release are similar: the plaintiff is raising allegations against a
number of John Doe officers and the City related to his detention followmg arrest. The
identification of these individuals and investigation of plaintiff's claims may require access to
potentially sealed records. Thus, defendant should have access to any sealed documents, if any,
at the inception of the lawsuit and before responding to the complaint. See e.g., Foti v. City of
New York, No. 09 Civ. 944 (GEL), 2009 U.S. Dist. LEXTS 36533, at *2 (S.D.N.Y. Apr. 30,
2009) (noting “this Court routinely grants orders compelling plaintiff’s[sic] to sign [160.50]
releases”); Weir v. City of New York, No. 05 Civ. 9268 (DFE), 2007 U.S. Dist. LEXIS 98017, at
*7-8 (S.D.N.Y. Feb. 16, 2007); Cabble, 2006 U.S. Dist. LEXIS 7385, at *28-29. Courts have
even granted motions to dismiss where plaintiffs have failed to comply with orders to provide a
CPL 166.50 release. See e.g., Basile v. City of New York, No. 17 Civ. 9060 (ER), 2019 U.S. Dist.
LEXIS 162177, *15-17 (S.D.N.Y. Sept. 19, 2019); Perez v. City of New York, No. 02 Civ. 3670
(WK), 2003 U.S. Dist. LEXIS 7063, at *4-5 (S.D.N.Y. Apr. 10, 2003). More importantly on the
facts alleged in this case, defendants are entitled to access to plaintiff's medical records when
such records are necessary to investigate plaintiffs’ claims. For example, plaintiff is alleging that
he suffered a number of injuries for which he was not provided timely medical treatment. In
order to properly investigate these claims, the City necessarily needs to access plaintiff’s medical
records throughout his time detained by the City of New York to formulate any kind of
considered response. As a result, this Office is entitled to access plaintiff's medical records. See
Guillermo, et al. v. Port Authority of New York and New Jersey, et al, Case No.
20-cv-452 (PKC), ECF No. 15.

While the City is aware that it recently moved for an extension of time to respond
to the complaint, the City now reluctantly request that the time to respond to the complaint be
extended to sixty (60) days after plaintiff provides the above executed releases, The reason for
this request is that after these releases are provided to the City, it typically takes at least thirty
days for this Office to obtain responsive documents from City agencies and/or hospitals. In some
cases, it takes longer. Thus, the delay caused by plaintiff in refusing to provide these releases
will require additional time for the City to obtain and meaningfully utilize these documents in
formulating a response to the complaint in accordance with their Rule 11 obligations.

Accordingly, the City respectfully requests the Court compel plaintiff return fully
executed §160.50 and HIPAA compliant releases to this Office by April 30, 2021; and that the
time to respond to the complaint be extended to sixty (60) days after such releases are received.

The City defendants thank the Court for its consideration of this request.

Sincerely,

Isl Leben Fe Leese

Nelson R. Leese
ce: All counsel of record (via ECF) Special Federal Litigation Division

 

 
